Exhibit 10.18

CHANGE OF CONTROL EMPLOYMENT AGREEMENT
THIS CHANGE OF CONTROL EMPLOYMENT AGREEMENT (this “Agreement”) by and among
Aspen Insurance Holdings Limited, a Bermuda corporation (“Holdings”), Aspen
Insurance UK Services Limited, an England corporation (the “Company”) and Scott
Kirk (the “Executive”) is dated as of the 23rd day of February 2015.
The Board of Directors of Holdings (the “Board”) and the board of directors of
the Company (the “Company Board”) have determined that it is in the best
interests of Holdings and the Company and its stockholders to assure that
Holdings and the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of Holdings. The Board and the Company Board believe it is
imperative to diminish the inevitable distraction of the Executive by virtue of
the personal uncertainties and risks created by a pending or threatened Change
of Control and to encourage the Executive’s full attention and dedication to
Holdings and the Company currently and in the event of any threatened or pending
Change of Control, and to provide the Executive with compensation and benefits
arrangements upon a Change of Control that ensure that the compensation and
benefits expectations of the Executive will be satisfied and that are
competitive with those of other corporations. Therefore, in order to accomplish
these objectives and in consideration of the Executive’s covenants in Section
10, the Board and the Company Board have caused Holdings and the Company to
enter into this Agreement.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.Certain Definitions. (a) The “Effective Date” shall mean the first date during
the Change of Control Period (as defined in Section 1(b)) on which a Change of
Control (as defined in Section 2) occurs. Notwithstanding anything in this
Agreement to the contrary, if (A) the Executive’s employment with the Company is
terminated by the Company, (B) the Date of Termination is prior to the date on
which a Change of Control occurs, and (C) it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party that has taken steps reasonably calculated to effect a Change of Control
or (ii) otherwise arose in connection with or anticipation of a Change of
Control, then for all purposes of this Agreement, the “Effective Date” means the
date immediately prior to such Date of Termination.
(a)    The “Change of Control Period” shall mean the period commencing on the
date hereof and ending on the third anniversary of the date hereof; provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the “Renewal Date”), unless previously
terminated, the Change of Control Period shall be automatically extended so as
to terminate three years from such Renewal Date, unless at least 60 days prior
to the Renewal Date the Company shall give notice to the Executive that the
Change of Control Period shall not be so extended.

    



--------------------------------------------------------------------------------




2.    Change of Control. For the purpose of this Agreement, a “Change of
Control” shall mean:
(a)    the sale or disposition, in one or a series of related transactions, of
all or substantially all of the assets of Holdings to any Person (as such term
is used for purposes of Section 13(d) or 14(d) of the U.S. Securities Exchange
Act of 1934, as amended, or any successor thereto (the “Exchange Act”) or any
successor section thereto) or Group (as such term is used for purposes of
Section 13(d)(3) or 14(d)(2) of the Exchange Act or any successor section
thereto) (other than (i) any subsidiary of Holdings or (ii) any entity that is a
holding company of Holdings (other than any holding company that became a
holding company in a transaction that resulted in a Change in Control) or any
subsidiary of such holding company);
(b)    any Person or Group is or becomes the Beneficial Owner (as such term is
defined in Rule 13d-3 under the Exchange Act or any successor rule thereto,
provided that the term shall include beneficial ownership of all shares that
such Person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 30% of the combined voting power of the voting shares of Holdings (or any
entity that is the Beneficial Owner of more than 50% of the combined voting
power of the voting shares of Holdings), including by way of merger,
consolidation, tender or exchange offer or otherwise; excluding, however, the
following: (i) any acquisition directly from Holdings, (ii) any acquisition by
Holdings, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Holdings or any corporation controlled by Holdings,
or (iv) any acquisition by any business entity pursuant to a transaction which
complies with clauses (i), (ii) and (iii) of subsection (c) of this Section 2;
(c)    the consummation of any transaction or series of transactions resulting
in a merger, consolidation or amalgamation (a “Business Combination”), in which
Holdings is involved, unless following such transaction or series of
transactions (i) the shareholders of Holdings immediately prior thereto continue
to own (either by remaining outstanding or by being converted into voting
securities of the surviving entity), in the same proportion as immediately prior
to the transaction(s), more than 50% of the combined voting power of the voting
shares of Holdings or such surviving entity outstanding immediately after such
Business Combination, (ii) no Person (excluding any business entity resulting
from such Business Combination or any employee benefit plan (or related trust)
of Holdings or such business entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of the combined voting
power of the voting shares of the resulting business entity except to the extent
that such ownership existed prior to the Business Combination and (iii) at least
a majority of the members of the board of directors (or equivalent body) of the
business entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or



2



--------------------------------------------------------------------------------




(d)    a change in the composition of the Board such that the individuals who,
as of the date of this Agreement, constitute the Board (such Board shall be
referred to for purposes of this subsection (d) as the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board; provided,
however, that for purposes of this definition, any individual who becomes a
member of the Board subsequent to the date of this Agreement, whose election by
the Board, or nomination for election by Holdings’s shareholders, was approved
by a majority of those individuals who are members of the Board and who were
also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; and, provided, further, however, that any such individual whose
initial assumption of office occurs as the result of or in connection with
either an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents by or on behalf of an entity other than the
Board shall not be so considered as a member of the Incumbent Board.
3.    Employment Period. The Company hereby agrees to continue the Executive in
its employ, and the Executive hereby agrees to remain in the employ of the
Company subject to the terms and conditions of this Agreement, for the period
commencing on the Effective Date and ending on the second anniversary of such
date (the “Employment Period”). The Employment Period shall terminate upon the
Executive’s termination of employment for any reason.
4.    Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, (A) the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all respects with the most significant of those held,
exercised and assigned to the Executive at any time during the 120‑day period
immediately preceding the Effective Date and (B) the Executive’s services shall
be performed at the location where the Executive was employed immediately
preceding the Effective Date or any office or location less than 35 miles from
such location.
(i)    During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not



3



--------------------------------------------------------------------------------




thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.
(b)    Compensation. (i) Base Salary. During the Employment Period, the
Executive shall receive an annual base salary (“Annual Base Salary”), that shall
be paid at an annual rate, at least equal to 12 times the highest monthly base
salary paid or payable, including, without limitation, any base salary that has
been earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the 12‑month period immediately preceding the month in
which the Effective Date occurs. The Annual Base Salary shall be paid at such
intervals as the Company pays executive salaries generally. During the
Employment Period, the Annual Base Salary shall be periodically reviewed and
increased in the same manner and proportion as the base salaries of other senior
executives of the Company and its affiliated companies, but in no event shall
such review and adjustment be more than 12 months after the last salary increase
awarded to the Executive prior to the Effective Date and thereafter at least
annually. Any increase in Annual Base Salary shall not serve to limit or reduce
any other obligation to the Executive under this Agreement. Annual Base Salary
shall not be reduced after any such increase and the term Annual Base Salary as
utilized in this Agreement shall refer to Annual Base Salary as so increased. As
used in this Agreement, the term “affiliated companies” shall include any
company controlled by, controlling or under common control with the Company.
(i)    Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the average of the annual
bonuses paid or payable to Executive in respect of the last three full fiscal
years prior to the Effective Date (or, if the Executive was first employed by
the Company after the beginning of the earliest of such three fiscal years, the
average of the bonuses paid or payable under such plan(s) in respect of the
fiscal years ending before the Effective Date during which the Executive was
employed by the Company, with such bonus being annualized with respect to any
such fiscal year if the Executive was not employed by the Company for the whole
of such fiscal year) (the “Recent Average Bonus”). If the Executive has not been
eligible to earn such a bonus for any period prior to the Effective Date, the
“Recent Average Bonus” shall mean the Executive’s target annual bonus for the
year in which the Effective Date occurs. Each such Annual Bonus shall be paid no
later than three months after the end of the fiscal year for which the Annual
Bonus is awarded, unless the Executive shall elect to defer the receipt of such
Annual Bonus.
(ii)    Incentive, Savings and Retirement Plans. During the Employment Period,
the Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those



4



--------------------------------------------------------------------------------




provided by the Company and its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
120‑day period immediately preceding the Effective Date or if more favorable to
the Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.
(iii)    Welfare and Insurance Benefit Plans. During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in and shall receive all benefits under welfare and insurance
benefit plans, practices, policies and programs provided by the Company and its
affiliated companies (including, without limitation, medical, prescription,
dental, disability, salary continuance, employee life, group life, accidental
death and travel accident insurance plans and programs) (“Company Welfare
Benefit Plans”) to the extent applicable generally to other peer executives of
the Company and its affiliated companies, but if the Company Welfare Benefit
Plans provide the Executive with benefits that are less favorable, in the
aggregate, than the most favorable of such plans, practices, policies and
programs in effect for the Executive at any time during the 120‑day period
immediately preceding the Effective Date or, if more favorable to Executive,
those provided generally at any time after the Effective Date (the “Former
Company Welfare Benefit Plans”), the Company shall provide the Executive with
supplemental arrangements (such as individual insurance coverage purchased by
the Company for the Executive) such that the Company Welfare Benefit Plans
together with such supplemental arrangements provide the Executive with benefits
that are at least as favorable, in the aggregate, as those provided by the
Former Company Welfare Benefit Plans.
(iv)    Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120‑day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.
(v)    Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Company and its
affiliated companies in effect for the Executive at any time during the 120‑day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and its affiliated companies.
(vi)    Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to personal secretarial and other assistance, at least
equal to the most



5



--------------------------------------------------------------------------------




favorable of the foregoing provided to the Executive by the Company and its
affiliated companies at any time during the 120‑day period immediately preceding
the Effective Date or, if more favorable to the Executive, as provided generally
at any time thereafter with respect to other peer executives of the Company and
its affiliated companies.
(vii)    Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation, in each case in accordance with the most favorable plans,
policies, programs and practices of the Company and its affiliated companies as
in effect for the Executive at any time during the 365‑day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and its affiliated companies.
5.    Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may give to the Executive written
notice in accordance with Section 12(b) of this Agreement of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that, within
the 30 days after such receipt, the Executive shall not have returned to
full‑time performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full‑time basis for 180 consecutive business days (or for
180 business days in any consecutive 365 days) as a result of incapacity due to
mental or physical illness that is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative.
(a)    Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without Cause. For purposes of this Agreement, “Cause”
shall mean:
(i)    the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company or one of its affiliated
companies (other than any such failure resulting from incapacity due to physical
or mental illness or following the Executive’s delivery of a Notice of
Termination for Good Reason), after a written demand for substantial performance
is delivered to the Executive by the Board or the Chief Executive Officer of the
Company that specifically identifies the manner in which the Board or Chief
Executive Officer of the Company believes that the Executive has not
substantially performed the Executive’s duties, or
(ii)    the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.



6



--------------------------------------------------------------------------------




For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company and its
affiliated companies. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board, or if Holdings is not the
ultimate parent entity of the Company and is not publicly traded, the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
ultimate parent of the Company (the “Applicable Board”) or upon the instructions
of the Chief Executive Officer of Holdings or the Company or a senior officer of
the Company and its affiliated companies or based upon the advice of counsel for
the Company and its affiliated companies shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company and its affiliated companies. The cessation of
employment of the Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of the Applicable Board (excluding the Executive if the Executive is
a member of the Applicable Board) at a meeting of the Applicable Board called
and held for such purpose (after reasonable notice is provided to the Executive
and the Executive is given an opportunity, together with counsel for the
Executive, to be heard before the Applicable Board), finding that, in the good
faith opinion of the Applicable Board, the Executive is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.
(b)    Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive for Good Reason or by the Executive
voluntarily without Good Reason. “Good Reason” means actions taken by the
Company resulting in a negative change in the employment relationship. For these
purposes, a “negative change in the employment relationship” shall include,
without limitation:
(i)    the assignment to the Executive of duties inconsistent with the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
4(a), or a diminution in such position, authority, duties or responsibilities or
a diminution in the budget over which the Executive retains authority;
(ii)    a diminution in the authorities, duties or responsibilities of the
person to whom the Executive is required to report, including, without
limitation and where relevant, a requirement that the Executive report to an
officer or employee instead of reporting directly to the Applicable Board;
(iii)    a reduction of (A) any element of the compensation and benefits
required to be provided to the Executive in accordance with any of the
provisions of Section 4(b)(i) through 4(b)(iv); (B) the Executive’s aggregate
annual cash compensation, that for this purpose shall include, without
limitation, Base Salary and Annual Bonus; or



7



--------------------------------------------------------------------------------




(C) the benefits, in the aggregate, required to be provided to the Executive in
accordance with the provisions of this Agreement;
(iv)    the Company’s requiring the Executive (A) to be based at any office or
location other than as provided in Section 4(a)(i)(B) resulting in an increase
in the Executive’s commute to and from the Executive’s primary residence or (B)
to be based at a location other than the principal executive offices of the
Company if the Executive was employed at such location immediately preceding the
Effective Date; or
(v)    any other action or inaction that constitutes a breach by the Company of
this Agreement, including, without limitation, any failure by the Company to
comply with and satisfy Section 11(c).
In order to invoke a termination for Good Reason, the Executive shall provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (i) through (v) within 90 days following the Executive’s
knowledge of the initial existence of such condition or conditions, specifying
in reasonable detail the conditions constituting Good Reason, and the Company
shall have 30 days following receipt of such written notice (the “Cure Period”)
during which it may remedy the condition. In the event that the Company fails to
remedy the condition constituting Good Reason during the applicable Cure Period,
the Executive may terminate employment for Good Reason at any time thereafter.
The Executive’s mental or physical incapacity following the occurrence of an
event described above in clauses (i) through (v) shall not affect the
Executive’s ability to terminate employment for Good Reason and the Executive’s
death following delivery of a Notice of Termination for Good Reason shall not
affect the Executive’s estate’s entitlement to severance payments benefits
provided hereunder upon a termination of employment for Good Reason.


(c)    Incapacity. The Executive’s mental or physical incapacity following the
occurrence of an event described above in clauses (i) through (v) of Section
5(c) shall not affect the Executive’s ability to terminate employment for Good
Reason and the Executive’s death following delivery of a Notice of Termination
for Good Reason shall not affect the entitlement of the estate of the Executive
to severance payments or benefits provided hereunder upon a termination of
employment for Good Reason.
(d)    Notice of Termination. Any termination of employment by the Company for
Cause, or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 12(b) of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice that (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the Date of Termination, which date shall be not more than 30
days after the giving of such notice (subject to the Company’s right to cure in
the case



8



--------------------------------------------------------------------------------




of a resignation for Good Reason). The failure by the Executive or the Company
to set forth in the Notice of Termination any fact or circumstance that
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.
(e)    Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the date on which
the Company notifies the Executive of such termination, (iii) if the Executive
resigns without Good Reason, the date on which the Executive notifies the
Company of such termination and (iv) if the Executive’s employment is terminated
by reason of death or Disability, the date of death of the Executive or the
Disability Effective Date, as the case may be.
6.    Obligations of the Company upon Termination. (a) By the Executive for Good
Reason; By the Company Other Than for Cause, Death or Disability. If, during the
Employment Period, the Company shall terminate the Executive’s employment other
than for Cause, Death or Disability or the Executive shall terminate employment
for Good Reason:
(i)    the Company shall pay to the Executive in a lump sum in cash within 30
days after the Date of Termination the aggregate of the following amounts:
(A)    the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the Executive’s business
expenses that are reimbursable pursuant to Section 4(b)(v) but have not been
reimbursed by the Company as of the Date of Termination; (3) the Executive’s
Annual Bonus for the fiscal year immediately preceding the fiscal year in which
the Date of Termination occurs, if such bonus has been determined but not paid
as of the Date of Termination; (4) any accrued vacation pay to the extent not
theretofore paid (the sum of the amounts described in subclauses (1), (2), (3)
and (4), the “Accrued Obligations”) and (5) an amount equal to the product of
(x) the Recent Average Bonus and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the Date of Termination, and
the denominator of which is 365 (the “Pro Rata Bonus”); provided that
notwithstanding the foregoing, if the Executive has made an election to defer
any portion of the Annual Base Salary or the Annual Bonus described in clauses
(1) or (3) above, then for all purposes of this Section 6 (including, without
limitation, Sections 6(b) through 6(d)), such deferral election, and the terms
of the applicable arrangement shall apply to the same portion of the amount
described in such clause (1) or clause (3), and such portion shall



9



--------------------------------------------------------------------------------




not be considered as part of the “Accrued Obligations” but shall instead be an
“Other Benefit” (as defined below); and
(B)    the amount equal to the product of (1) one and one half and (2) the sum
of (x) the Executive’s Annual Base Salary and (y) the Recent Average Bonus;
(vi)    all share options and other equity-based awards held by the Executive
immediately shall vest and (in the case of share options) remain exercisable for
the remainder of their terms, and any performance conditions relating to those
share options or other equity-based awards shall be deemed to have been
satisfied at the greater of target performance levels and actual performance
(annualized for the full performance period) as of the Date of Termination;
(vii)    the Company shall provide the Executive with the additional
contributions that would have been made on the Executive’s behalf in the pension
and retirement plans of the Company and its affiliated companies in which the
Executive participates, plus the additional amount of any benefit the Executive
would have accrued under any excess or supplemental retirement plan of the
Company and its affiliated companies in which the Executive participates, in
each case, that the Executive would have received if the Executive’s employment
had continued for 12 months after the Date of Termination; provided, however, if
any contribution or participation limits would prevent the Executive from
receiving the full value of the benefits contemplated hereunder, any portion of
the benefits that cannot be provided under the applicable benefit plans shall
instead be paid in a lump sum in cash within 30 days after the Date of
Termination;
(viii)    the Executive shall be permitted to continue participating in the
medical plan of the Company and its affiliated companies in which the Executive
participated as of the Date of Termination for 12 months after the Date of
Termination; provided, however, if any participation limits would prevent the
Executive from receiving the benefits contemplated hereunder, the Executive
shall instead receive an amount equal to the cost of premiums for continued
participation in the medical plan of the Company and its affiliated companies
with respect to the maximum level of coverage in effect for the Executive and
his or her spouse and dependents on the Date of Termination for 12 months after
the Date of Termination, which amount shall be paid in a lump sum in cash within
30 days after the Date of Termination;
(ix)    the Company shall, at its sole expense as incurred, provide the
Executive with outplacement services the scope and provider of which shall be
selected by the Executive in the Executive’s sole discretion, but the cost
thereof shall not exceed $40,000; provided, further, that such outplacement
benefits shall end not later than the last day of the second calendar year that
begins after the Date of Termination; and
(x)    except as otherwise set forth in the last sentence of Section 7, to the
extent not theretofore paid or provided, the Company shall timely pay or provide
to the Executive any other amounts or benefits required to be paid or provided
or that the



10



--------------------------------------------------------------------------------




Executive is eligible to receive under any plan, program, policy or practice or
contract or agreement of the Company and its affiliated companies (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”)
in accordance with the terms of the underlying plans or agreements.
(b)    Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, the Company shall provide the
Executive’s estate or beneficiaries with the Accrued Obligations and the Pro
Rata Bonus and the timely payment or delivery of the Other Benefits, and shall
have no other severance obligations under this Agreement. The Accrued
Obligations (subject to the proviso set forth in Section 6(a)(1)(A) to the
extent applicable) and the Pro Rata Bonus shall be paid to the Executive’s
estate or beneficiary, as applicable, in a lump sum in cash within 30 days of
the Date of Termination. With respect to the provision of the Other Benefits,
the term “Other Benefits” as utilized in this Section 6(b) shall include,
without limitation, and the Executive’s estate and/or beneficiaries shall be
entitled to receive, benefits (either pursuant to a plan, program, practice or
policy or an individual arrangement) at least equal to the most favorable
benefits provided by the Company and the affiliated companies to the estates and
beneficiaries of peer executives of the Company and such affiliated companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and its affiliated
companies and their beneficiaries.
(c)    Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Company shall provide
the Executive with the Accrued Obligations and Pro Rata Bonus and the timely
payment or delivery of the Other Benefits in accordance with the terms of the
underlying plans or agreements, and shall have no other severance obligations
under this Agreement. The Accrued Obligations (subject to the proviso set forth
in Section 6(a)(1)(A) to the extent applicable) and the Pro Rata Bonus shall be
paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination. With respect to the provision of the Other Benefits, the term
“Other Benefits” as utilized in this Section 6(c) shall include, and the
Executive shall be entitled after the Disability Effective Date to receive,
without limitation, disability and other benefits (either pursuant to a plan,
program, practice or policy or an individual arrangement) at least equal to the
most favorable of those generally provided by the Company and the affiliated
companies to disabled executives and/or their families in accordance with such
plans, programs, practices and policies relating to disability, if any, as in
effect generally with respect to other peer executives and their families at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive and/or the Executive’s family, as in effect at
any time thereafter generally with respect to other peer executives of the
Company and the affiliated companies and their families.



11



--------------------------------------------------------------------------------




(d)    Cause; Other than for Good Reason. If the Executive’s employment is
terminated for Cause during the Employment Period, the Company shall provide the
Executive with the Executive’s Annual Base Salary (subject to the proviso set
forth in Section 6(a)(1)(A) to the extent applicable) through the Date of
Termination, and the timely payment or delivery of the Other Benefits, and shall
have no other severance obligations under this Agreement. If the Executive
voluntarily terminates employment during the Employment Period, excluding a
termination for Good Reason, the Company shall provide to the Executive the
Accrued Obligations and the Pro Rata Bonus and the timely payment or delivery of
the Other Benefits and shall have no other severance obligations under this
Agreement. In such case, all the Accrued Obligations (subject to the proviso set
forth in Section 6(a)(1)(A) to the extent applicable) and the Pro Rata Bonus
shall be paid to the Executive in a lump sum in cash within 30 days of the Date
of Termination.
7.    Non‑exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which the Executive may qualify, nor, subject to Section 12(f), shall
anything herein limit or otherwise affect such rights as the Executive may have
under any other contract or agreement with the Company or any of its affiliated
companies. Amounts that are vested benefits or that the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement. Without limiting the generality of the foregoing,
the Executive’s resignation under this Agreement with or without Good Reason,
shall in no way affect the Executive’s ability to terminate employment by reason
of the Executive’s “retirement” under any compensation and benefits plans,
programs or arrangements of the affiliated companies, including, without
limitation, any retirement or pension plans or arrangements or to be eligible to
receive benefits under any compensation or benefit plans, programs or
arrangements of the Company or any of its affiliated companies, including,
without limitation, any retirement or pension plan or arrangement of the Company
or any of its affiliated companies or substitute plans adopted by the Company or
its successors, and any termination that otherwise qualifies as Good Reason
shall be treated as such even if it is also a “retirement” for purposes of any
such plan. Notwithstanding the foregoing, if the Executive receives payments and
benefits pursuant to Section 6(a) of this Agreement, the Executive shall not be
entitled to any severance pay or benefits under any severance plan, program or
policy of the Company and the affiliated companies, unless otherwise
specifically provided therein in a specific reference to this Agreement.
8.    Full Settlement; Legal Fees. (a) Full Settlement. The Company’s obligation
to make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set‑off, counterclaim,
recoupment, defense or other claim, right or action that the Company may have
against the Executive or others. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the



12



--------------------------------------------------------------------------------




provisions of this Agreement and such amounts shall not be reduced whether or
not the Executive obtains other employment.
(a)    Legal Fees. The Company agrees to pay as incurred (within 10 days
following the Company’s receipt of an invoice from the Executive), at any time
from the Effective Date through the Executive’s remaining lifetime (or, if
longer, through the 20th anniversary of the Effective Date) to the full extent
permitted by law, all legal fees and expenses that the Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof whether such contest is between the Company and the Executive or between
either of them and any third party, and (including, without limitation, as a
result of any contest by the Executive about the amount of any payment pursuant
to this Agreement), plus in each case interest on any delayed payment at the
applicable U.S. federal rate provided for in Section 7872(f)(2)(A) of the
Internal Revenue Code of 1986, as amended, determined as of the date such legal
fees and expenses were incurred.
9.    Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
persons designated by it. In no event shall an asserted violation of the
provisions of this Section 10 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement, but the
Company otherwise shall be entitled to all other remedies that may be available
to it at law or equity.
10.    Successors. (a) This Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.
(a)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Except as provided in Section 11(c),
without the prior written consent of the Executive, this Agreement shall not be
assignable by the Company.
(b)    The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it



13



--------------------------------------------------------------------------------




if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.
11.    Miscellaneous. (a) Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of England, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified other than by a written agreement executed by the parties
hereto or their respective successors and legal representatives.
(a)    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
If to the Executive:


To the most recent address for the Executive on file with the Company;


If to Holdings or the Company:


Aspen Insurance Holdings Ltd
30 Fenchurch Street
London EC3M 3BD
ENGLAND
Attention: General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(b)    Enforceability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
(c)    Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such national, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.
(d)    Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 5(c)(i)‑(v) of this Agreement,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.



14



--------------------------------------------------------------------------------




(e)    Current agreement. The Executive and the Company acknowledge that prior
to the Effective Date, the Executive’s employment shall continue to be governed
by the existing written agreement between the Executive and the Company. From
and after the Effective Date, except as specifically provided herein, this
Agreement shall supersede any other employment agreement between the parties.
(f)    Indemnification. Holdings and the Company shall indemnify the Executive
and hold him or her harmless to the fullest extent permitted by law and under
the charter and bye-laws of Holdings and the Company (including the advancement
of expenses) against, and with respect to, any and all actions, suits,
proceedings, claims, demands, judgments, costs, expenses (including reasonable
attorney fees), losses and damages resulting from the Executive’s good faith
performance of his or her duties and obligations with Holdings and the Company
and their affiliated companies.
12.    Survivorship. Upon the expiration or other termination of this Agreement
or the Executive’s employment, the respective rights and obligations of the
parties hereto shall survive to the extent necessary to carry out the intentions
of the parties under this Agreement.


[Remainder of page intentionally left blank]



15



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board and the Company Board, Holdings and
the Company have caused this Agreement to be executed in its name on its behalf,
all as of the day and year first above written.
 

 

 

ASPEN INSURANCE HOLDINGS LIMITED
By:        /s/ Patricia Roufca        
Name: Patricia Roufca
Title: Group Head of Legal, Associate          Group General Counsel &          
Company Secretary
ASPEN INSURANCE UK SERVICES LIMITED
By:        /s/ Michael Cain        
Name: Michael Cain    
Title: Group General Counsel
SCOTT KIRK
/s/ Scott Kirk            



[Signature Page to Change of Control Employment Agreement]